MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                         Dec 11 2019, 10:37 am

court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Katherine N. Worman                                      Curtis T. Hill, Jr.
Worman Legal                                             Attorney General of Indiana
Evansville, Indiana
                                                         Sierra A. Murray
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

L.E.,                                                    December 11, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-JV-1680
        v.                                               Appeal from the
                                                         Vanderburgh Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff                                       Brett J. Niemeier, Judge
                                                         The Honorable
                                                         Renee A. Ferguson, Magistrate
                                                         Trial Court Cause Nos.
                                                         82D04-1812-JD-2339
                                                         82D04-1902-JD-233



Vaidik, Chief Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-JV-1680 | December 11, 2019                 Page 1 of 7
                                          Case Summary
[1]   L.E. appeals the juvenile court’s order committing him to the custody of the

      Indiana Department of Correction (DOC). We affirm.



                            Facts and Procedural History
[2]   In January 2019, sixteen-year-old L.E. was adjudicated a delinquent for theft, a

      Class A misdemeanor if committed by an adult; possession of a controlled

      substance, a Class A misdemeanor if committed by an adult; possession of

      marijuana, a Class B misdemeanor if committed by an adult; public

      intoxication, a Class B misdemeanor if committed by an adult; and criminal

      mischief, a Class B misdemeanor if committed by an adult. L.E. was placed on

      probation and ordered to be on home detention with electronic monitoring.


[3]   Less than three weeks later, while on home detention, L.E. removed his

      electronic-monitoring bracelet. Thereafter, the State filed a delinquency

      petition alleging that L.E. committed escape, a Level 6 felony if committed by

      an adult. On February 8, L.E. admitted that his conduct constituted escape.

      L.E.’s attorney argued that he should stay on home detention so that he can

      “assist with his Grandmother” and be there for the birth of his child (due in

      June). The probation department recommended that L.E. be placed on the

      Community Service Platoon (CPS) at the Southwest Indiana Regional Youth

      Village. The juvenile court so ordered.




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1680 | December 11, 2019   Page 2 of 7
[4]   In March, the juvenile court held a review hearing. L.E.’s probation officer

      reported that L.E. had “completely struggled with the CPS program,”

      “destroyed property within the CPS program,” and “made very little progress.”

      Tr. p. 21. When asked by the court which property L.E. destroyed, his

      probation officer explained, “He flipped tables and some chairs and basically

      destroyed the book shelves.” Id. at 22. The juvenile court warned L.E. that if

      this type of behavior continued, “I’m sending you to the Department of

      Correction—prison.” Id. At that time, however, the juvenile court ordered that

      L.E. remain at the Youth Village to see if the court’s warning would lead L.E.

      “to realize the importance of controlling himself.” Id. at 25.


[5]   In May, the juvenile court held another review hearing. L.E.’s probation officer

      reported that “[t]hings just generally haven’t been going well.” Id. at 28. She

      explained that there was recently an incident where L.E. “went off campus and

      was attempting to get cigarettes and a lighter from . . . workers at Wabash

      foods.” Id. L.E.’s probation officer recommended that he remain at the Youth

      Village, and the juvenile court agreed.


[6]   In June, the State filed a motion alleging that L.E.’s “placement is no longer

      suitable due to his continued behavioral issues and defiance.” Appellant’s App.

      Vol. II p. 132. The State also noted that L.E. had not made any progress since

      he was admitted to the Youth Village in February. At the hearing on the State’s

      motion to modify, L.E. admitted that his placement at the Youth Village was

      no longer available and that he did not make progress in that program. L.E.’s

      probation officer recommended that L.E. be placed at the Youth Care Center

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1680 | December 11, 2019   Page 3 of 7
      for a ninety-day secure detention. L.E.’s attorney emphasized that L.E. is

      expecting a child and argued that he should be allowed “to serve his time on

      home detention,” or in the alternative, “some sort of split between the two.

      The first portion at [the Youth Care Center]. If his behavior is appropriate at

      [the Youth Care Center] and he earns the privilege, then allow him to step

      down to home detention.” Tr. pp. 33-34. The juvenile court ordered that L.E.

      be placed at the Youth Care Center for ninety days, but said that after forty-five

      days, if L.E. followed all the rules, the court would consider putting L.E. on

      home detention for his final thirty days. See id. at 35. The court acknowledged

      that this meant that L.E. would not be able to see the birth of his baby.


[7]   In July, the State filed another motion alleging that L.E.’s “placement is no

      longer suitable due to his continued behavior issues and defiance. [L.E.] is

      regressing since his placement at the Youth Care Center by receiving a

      considerable amount of incident reports and lock downs since his placement [in

      June].” Appellant’s App. Vol. II p. 136. The State also noted, “The Youth

      Care Center is requesting [L.E.’s] removal at this time.” Id. At the hearing on

      the State’s motion, L.E.’s probation officer recommended that he be placed at

      the DOC because L.E. has been given “several opportunities throughout

      probation and he has been unsuccessful.” Tr. p. 44. The State agreed with the

      probation department’s recommendation and reiterated “the number of

      opportunities that [L.E.] has been given in alternative placements and he

      continues to escalate, and . . . he has continued to escalate to the point where it

      is a grave concern that he is taunting staff at the [Youth Care Center].” Id. at


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1680 | December 11, 2019   Page 4 of 7
      45. L.E.’s attorney argued that the juvenile court “keep the Department of

      Correction[] under advisement . . . [and] order [L.E.] back in another two

      weeks and see if he’s maintained” good behavior. Id. at 55. L.E.’s attorney

      emphasized L.E.’s desire “to be here for his Grandma” and “his son.” Id. At

      the end of the hearing, the juvenile court said that it “examined [L.E.’s]

      delinquency history [and] looked at the rehabilitative measures that have been

      tried with [L.E],” and in the court’s mind, “[L.E.’s] been given ample

      opportunity to show that he’s capable of rehabilitation and thereby being an

      appropriate member to keep in our community. But he has failed to do that.”

      Id. The juvenile court ordered L.E. committed to the DOC.


[8]   L.E. now appeals.



                                 Discussion and Decision
[9]   L.E. contends that the juvenile court abused its discretion when it concluded

      that he should be committed to the DOC. The disposition of a juvenile is

      within the juvenile court’s discretion. K.S. v. State, 849 N.E.2d 538, 544 (Ind.

      2006). We will reverse a juvenile disposition only upon a showing that the

      juvenile court abused its discretion. Id. An abuse of discretion occurs when the

      disposition is “clearly against the logic and effect of the facts and circumstances

      before the court, or the reasonable, probable, and actual deductions to be drawn

      therefrom.” Id.




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1680 | December 11, 2019   Page 5 of 7
[10]   Indiana Code section 31-37-18-6 guides the court’s disposition of a juvenile. In

       part, the statute states, “If consistent with the safety of the community and the

       best interest of the child, the juvenile court shall enter a dispositional decree that

       is in the least restrictive (most family like) and most appropriate setting

       available.” Ind. Code § 31-37-18-6. L.E. claims that the juvenile court’s

       disposition violates Section 31-37-18-6 because his commitment to the DOC is

       not the least restrictive option available. L.E. contends that the juvenile court

       “failed to consider the special circumstances surrounding [his] life” before

       ordering him into the custody of the DOC. Appellant’s Br. p. 10.


[11]   The record shows that L.E. was given numerous opportunities to rehabilitate

       himself. Specifically, L.E. was offered and failed in three different placements,

       including: home detention with electronic monitoring, the Youth Village, and

       the Youth Care Center. First, while on home detention, L.E. committed a new

       criminal offense—escape—by removing his electronic-monitoring bracelet.

       Then, while placed at the Youth Village, L.E. routinely failed to comply with

       the conditions of his placement. Finally, while placed at the Youth Care

       Center, L.E.’s behaviors escalated, and he began taunting staff. L.E. has

       demonstrated that he is unable to do what is required of him without being in a

       heavily structured and supervised environment. To the extent that L.E. argues

       that the juvenile court did not consider the “special circumstances” surrounding

       his life, we disagree. L.E.’s attorney repeatedly argued that L.E.’s grandmother

       and child should be considered when determining his placement. Because the

       record shows that the “special circumstances” surrounding L.E.’s life were


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1680 | December 11, 2019   Page 6 of 7
       before the juvenile court, we will not second guess its reasons for committing

       L.E. to the DOC. Accordingly, the juvenile court did not abuse its discretion

       when it committed L.E. to the custody of the DOC.


[12]   Affirmed.


       Najam, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1680 | December 11, 2019   Page 7 of 7